Dixon, C. J.
The question in this case is, whether counsel appointed by the circuit court to defend a poor prisoner indicted for crime, may charge the county for their services in this court upon exceptions or error in the same case, no appointment having been knade by this court. The plaintiff relies *419upon the decisions of this court in Carpenter & Sprague v. Dane County, 9 Wis., 274, and County of Dane v. Smith, 13 Wis., 585. In those cases we held that the liability of the county resulted from the power of the circuit court to appoint; and it is manifest from the nature of the power that it can only be exercised by that court in prosecutions or trials pending before itself. It can Rave no force or efficacy when the cause is removed elsewhere, and especially when it is removed to this court. Whether the prisoner should have the assistance of counsel here at the expense of the public, is a matter resting in the sound discretion of this court, and to be determined by this court upon investigation and knowledge of the facts. We made no order, and therefore there is no legal claim or foundation for any legal claim against the county for the services for which the action is brought.
By the Court. — Judgment reversed, and cause remanded with directions that it be dismissed.